Action by plaintiff wife to recover damages for personal injuries sustained when she. fell on the ice while traversing the crosswalk at Coney Island Avenue and Avenue M, in the borough of Brooklyn; and by her husband for medical expenses and loss of services. At the conclusion of the trial the court reserved decision upon defendants’ motion for a directed verdict and submitted the case to the jury, which failed to agree upon a verdict. The court thereafter granted the motion for the direction of a verdict in defendants’ favor. Judgment unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ. [See 269 App. Div. 672.]